             Case 2:19-cr-00057-HCN Document 45 Filed 07/11/19 Page 1 of 3



SCOTT K. WILSON, Federal Public Defender (#7347)
EMILY STIRBA, Assistant Federal Defender (#17112)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Facsimile: (801) 524-4060
______________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                       MOTION IN LIMINE TO EXCLUDE
         Plaintiff,                                    IRRELEVANT AND PREJUDICIAL
                                                          EVIDENCE RECOVERED
    v.                                                       DURING ARREST

    ALAN DALE COVINGTON,
                                                             Case No. 2:19-cr-00057 HCN
         Defendant.



           Alan Covington, through undersigned counsel, respectfully moves this Honorable Court in

limine to exclude all evidence of items recovered from Mr. Covington’s person after his arrest on

November 27, 2018, including a brown-handled hatchet, pills, lighter, tin foil, suspected heroin, a

pen pipe, a laser pointer, and gloves. 1 These items are irrelevant to the core issues at trial, highly

and unfairly prejudicial to Mr. Covington, and constitute impermissible propensity evidence. The

Court should exclude all evidence of these items under Federal Rules of Evidence 402, 403, 404,

and the Fifth and Sixth Amendments to the United States Constitution.



1
 The defense understands that the Government may seek to introduce the square pipe that Mr.
Covington was carrying when he was seized. The defense does not include that square pipe in this
motion in limine.
                                                  1
         Case 2:19-cr-00057-HCN Document 45 Filed 07/11/19 Page 2 of 3



       Mr. Covington requests an opportunity to be heard on this Motion. In support of this

Motion, counsel states:

   1) On February 20, 2019, the federal government indicted Alan Covington on three counts of

       committing a hate crime in violation of 18 U.S.C. § 249(a)(2). The allegations arose from

       an alleged incident on November 27, 2018, in Salt Lake City, Utah.

   2) On the morning of November 27, 2018, police stopped Mr. Covington as he was walking

       a few blocks from Lopez Tires holding a square pipe. Police placed Mr. Covington in

       handcuffs and under arrest.

   3) Police searched Mr. Covington and recovered a number of items, including a brown-

       handled hatchet, pills, lighter, tin foil, suspected heroin, a pen pipe, a laser pointer, and

       gloves.

   4) On June 24, 2019, the defense filed a request for notice of the Government’s intent to

       introduce any 404(b) or 609(a) evidence (Dkt. 28). As of the date of this filing, the

       Government has not responded to that request.

                                          ARGUMENT

       A basic principle of the rules of evidence is that only relevant evidence is generally

admissible and irrelevant evidence is inadmissible. See Fed. R. Evid. 402. The items recovered

from Mr. Covington after his arrest have no probative value in this case because they do not make

the existence of a disputed fact any more or less probable.

       However, these items are plainly evidence of past crimes and bad acts that directly bear on

Mr. Covington’s character. Both alone and in concert, these items suggest or directly show

evidence of other violence, drug use, or general nefarious activity – all highly prejudicial,

inflammatory, and completely unrelated to this case. Mr. Covington notes that the Government



                                                2
          Case 2:19-cr-00057-HCN Document 45 Filed 07/11/19 Page 3 of 3



has never provided notice of an intent to introduce prior bad act evidence, despite a defense request

for such notice. But even if the Government had provided such notice, evidence of uncharged

misconduct cannot be elicited simply to denigrate a defendant’s integrity. Here, the Government

cannot show any legitimate use for these items; the Government could only offer the evidence to

attack Mr. Covington’s character, imply that he is predisposed to commit crimes, and violate Mr.

Covington’s constitutional right to a fair trial by unfairly prejudicing the jurors against him. The

Court should exclude any evidence of these items from Mr. Covington’s arrest.



       WHEREFORE, for the foregoing reasons, and for such other reasons as may appear at a

hearing on this Motion, Mr. Covington requests that this Court exclude all evidence of the items

seized from Mr. Covington at the time of his arrest.


       DATED this 11th day of July, 2019.

                                              /s/ Emily Stirba
                                              EMILY STIRBA
                                              Assistant Federal Defender




                                                 3
